PER CURIAM:
Keithroy Noel Clarke appeals the district court’s order denying his motion for “administrative habeas corpus and petition for immediate release.” We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Clarke, No. 2:97-cr-00166-RBS (E.D.Va. July 27, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.